Exhibit 23.1 John Kinross-Kennedy, C.P.A. 17848 Skypark Circle Irvine, CA92614-6401 (949) 955-2522.Fax (949)724-3817 jkinross@zamucen.com\ CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in this Post-Effective Amendment No.1 to the Registration Statement on Form S-1 of TeamUpSport Inc., of my auditors report dated August 23, 2012, and the related financial statements of TeamUpSport Inc., for the years ended May 31, 2012 and 2011. In addition, I consent to the reference to me under the heading “Experts” in the registration statement. /s/ John Kinross-Kennedy John Kinross-Kennedy, CPA February 5, 2013
